Dear Representative Hudson:
You have requested an opinion from this office with regard to whether a person currently employed by a parish school board, who takes a non-paid leave of absence to operate a publicly supported medical services organization, may continue to make contributions to the Louisiana Teachers Retirement System and receive credit for retirement purposes or benefits.
Your question is governed by LSA-R.S. 11:872, which provides, in pertinent part, as follows:
     In the event the total daily compensation of a member of the system is not paid by the employer, even if a substitute is paid by the employer, no employee or employer contributions shall be deducted or paid to the retirement system by the employer for days that no compensation is paid.
It is therefore the opinion of this office that an employee who is on an unpaid leave of absence may not contribute to the Louisiana Teachers Retirement System nor receive credit for retirement purposes or benefits for the time they are on unpaid leave.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-1778o